Exhibit 10.10

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

SANDRIDGE MISSISSIPPIAN TRUST I

AND

SANDRIDGE ENERGY, INC.,

DATED AS OF APRIL 12, 2011



--------------------------------------------------------------------------------

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of April 12, 2011, by and between SandRidge Mississippian Trust I, a statutory
trust formed under the laws of the State of Delaware (the “Trust”), and
SandRidge Energy, Inc. (“SandRidge”), a Delaware corporation.

WHEREAS, in connection with the initial public offering of common units of
beneficial interests of the Trust, the Trust has agreed to file a registration
statement or registration statements relating to the sales by SandRidge,
SandRidge Exploration and Production, LLC (“SandRidge E&P”), a Delaware limited
liability company and wholly owned subsidiary of SandRidge, and their respective
Transferees of certain of the Trust Units (as each capitalized term is defined
below).

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means with respect to a specified person, any person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified person. As used in this definition, the term “control” (and the
correlative terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the right or power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc., as “affecting ‘ex’ dates” or
any other day on which national banking institutions in New York, New York are
closed.

“Common Units” has the meaning set forth in the Trust Agreement.

“Deferral Notice” has the meaning set forth in Section 3(j) hereof.

“Deferral Period” has the meaning set forth in Section 3(j) hereof.

“Demand Notice” has the meaning set forth in Section 2(a) hereof.

“Demand Registration” has the meaning set forth in Section 2(a) hereof.

“Demanding Qualified Holder(s)” shall mean, with respect to any Demand
Registration, the Qualified Holder(s) delivering the relevant Demand Notice.

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Expenses” has the meaning set forth in Section 6(a) hereof.

“Indemnified Party” has the meaning set forth in Section 6(d) hereof.

“Indemnifying Party” has the meaning set forth in Section 6(d) hereof.

“Material Event” has the meaning set forth in Section 3(j) hereof.

“Notice” has the meaning set forth in Section 2(d) hereof.

“person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental body or other
entity, organization or association.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any amendment, prospectus supplement or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act),
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.

“Qualified Holder” shall mean SandRidge, SandRidge E&P and any Transferee of
SandRidge or SandRidge E&P, to whom Registrable Securities are permitted to be
transferred in accordance with the terms of this Agreement and, in each case,
who continues to be entitled to the rights of a Qualified Holder hereunder.

“Registrable Securities” means the Trust Units held by the Qualified Holders and
any securities into or for which such Trust Units have been converted or
exchanged, and any security issued with respect thereto upon any dividend, split
or similar event until, in the case of any such Trust Units or other security,
the earliest of (i) its effective registration under the Securities Act and
resale in accordance with the Registration Statement covering it, (ii) its
disposal pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, (iii) its sale in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities, (iv) its being held by the Trust, (v) 10 years after a Qualified
Holder of such security ceases to be an Affiliate of the Trust or (vi) if such
security has been sold in a private transaction in which the transferor’s rights
under this Agreement are assigned to the transferee and such transferee is not
an Affiliate of the Trust, the time that is one year following the transfer of
such security to such transferee.

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

2



--------------------------------------------------------------------------------

“Required Information” has the meaning set forth in Section 4(a) hereof.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SandRidge” has the meaning set forth in the introductory paragraph hereof.

“SandRidge E&P” has the meaning set forth in the recitals hereof.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC) registering the resale of
Registrable Securities from time to time by any Qualified Holder.

“Special Counsel” means Covington & Burling LLP or such other successor counsel
as shall be specified in writing by Qualified Holders holding a majority of all
Registrable Securities.

“Subordinated Units” has the meaning set forth in the Trust Agreement.

“Transferee” means any person or group of persons that purchases any Registrable
Securities from SandRidge or SandRidge E&P or otherwise holds any Registrable
Securities as a result of any sale, liquidation, dividend or distribution by
SandRidge, SandRidge E&P or any of their Affiliates; provided, that such person
or group (i) agrees to be designated as a transferee hereunder, (ii) is
specifically designated as a transferee hereunder in writing by SandRidge to the
Trust, (iii) holds Registrable Securities representing at least 100,000 of the
then-outstanding Registrable Securities and (iv) in the case of a group, such
group shall collectively agree to constitute a single transferee for purposes of
this Agreement (including for purposes of exercising any Demand Registration
right transferred to such group hereunder).

“Trust” has the meaning set forth in the introductory paragraph hereof.

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of the date hereof.

“Trust Units” means Common Units and Subordinated Units.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

 

3



--------------------------------------------------------------------------------

SECTION 2. Demand Registration Rights.

(a) During the Effective Period, a Qualified Holder shall have the right, by
delivering a written notice to the Trust (the “Demand Notice”), to require the
Trust to register, pursuant to the terms of this Agreement and in accordance
with the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered (a “Demand Registration”). A Demand Notice must
specify the number of Registrable Securities to be registered and the Qualified
Holder’s intended method of disposition thereof.

(b) The Qualified Holders shall be entitled to up to five Demand Registrations.
Notwithstanding any other provision of this Section 2, in no event shall more
than one Demand Registration occur during any six-month period (measured from
the effective date of the Registration Statement to the date of the next Demand
Notice).

(c) No Demand Registration shall be deemed to have occurred for purposes of this
Section 2 if the Registration Statement relating thereto does not become
effective, or its effectiveness is not maintained, for the period required
pursuant to Section 2(e), in which case the Demanding Qualified Holders shall be
entitled to an additional Demand Registration in lieu thereof.

(d) Within ten (10) days after receipt by the Trust of a Demand Notice, the
Trust shall give written notice (the “Notice”) of such Demand Notice to all
other Qualified Holders and shall, subject to the provisions of Section 2(f)
hereof, include in such registration all Registrable Securities held by such
Qualified Holders with respect to which the Trust received written requests for
inclusion therein within ten (10) days after such Notice is given by the Trust
to such holders.

(e) The Trust shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
ninety (90) days after the effective date thereof or, in the case of a Shelf
Registration Statement, until such time as all Registrable Securities covered by
such Shelf Registration Statement have ceased to be Registrable Securities;
provided, that such period shall be extended for a period of time equal to the
period the holders of Registrable Securities refrain from selling any securities
included in such registration at the request of (i) an underwriter of the Trust
or (ii) the Trust pursuant to this Agreement.

(f) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter advises the holders of such securities in writing that in
its view the total amount of securities proposed to be sold in such offering
(including securities proposed to be sold by persons other than Demanding
Qualified Holders pursuant to incidental or piggyback registration rights) is
such as to adversely affect the success of such offering, then the amount of
securities to be offered for the account of Demanding Qualified Holders and for
the account of persons other than Demanding Qualified Holders shall be reduced
to the extent necessary to reduce the total amount of securities to be included
in such offering to the amount recommended by such managing underwriter by:

(i) First, reducing, or eliminating if necessary, all securities requested to be
included by persons other than Demanding Qualified Holders and

 

4



--------------------------------------------------------------------------------

(ii) Second, if necessary, reducing the Registrable Securities requested to be
included by the Demanding Qualified Holders, pro rata among such Demanding
Qualified Holders on the basis of the percentage of the total Registrable
Securities requested to be included in such Registration Statement by each such
holder.

In connection with any Demand Registration to which the provisions of this
Section 2(f) apply, no securities other than Registrable Securities shall be
covered by such Demand Registration except in accordance with this Section 2(f),
and such registration shall not reduce the number of Demand Registrations
available to the Qualified Holders under Section 2(b) if the Registration
Statement excludes more than 25% of the aggregate number of Registrable
Securities that the Demanding Qualified Holders requested be included.

(g) The Trust shall be entitled to postpone (but not more than once in any
12-month period), for a reasonable period of time not in excess of 90 days, the
filing of a Registration Statement if the Trust delivers to the Demanding
Qualified Holders a certificate signed by the Trust certifying that, in its good
faith judgment, it would be detrimental to the Trust and its unitholders for
such Registration Statement to be filed and it therefore would be beneficial to
defer the filing of such Registration Statement. If the Trust shall so postpone
the filing of a Registration Statement, the Demanding Qualified Holders shall
have the right to withdraw the request for registration by giving written notice
to the Trust within 20 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered by the Trust, and
in the event of such withdrawal, such request shall not reduce the number of
available registrations with respect to the Qualified Holders under this
Section 2.

(h) Whenever the Trust shall effect a Demand Registration pursuant to this
Section 2 in connection with an underwritten offering, no securities other than
Registrable Securities shall be covered by such Demand Registration, unless
(i) the managing underwriter of such offering shall have advised each holder of
Registrable Securities requesting such registration in writing that it believes
that the inclusion of such other securities would not adversely affect such
offering or (ii) the inclusion of such other securities is approved by the
affirmative vote of the holders of at least a majority of the Registrable
Securities included in such Demand Registration by the Demanding Qualified
Holders.

SECTION 3. Registration Procedures. Following receipt of a Demand Notice, the
Trust shall:

(a) Use its reasonable best efforts to (i) prepare and file with the SEC, no
later than 45 days after receiving the Demand Notice, a Registration Statement
or Registration Statements (including, if so requested by the Qualified Holders,
a Shelf Registration Statement), on any appropriate form under the Securities
Act available for the sale of the Registrable Securities by the holders thereof
in accordance with the intended method or methods of

 

5



--------------------------------------------------------------------------------

distribution thereof, and (ii) cause each such Registration Statement to become
effective as promptly as practicable after filing and remain effective for the
period of time provided in Section 2(e); provided, that before filing any
Registration Statement or Prospectus or any amendments or supplements thereto
with the SEC (but excluding reports filed with the SEC under the Exchange Act),
the Trust shall furnish to the Qualified Holders, the Special Counsel and the
managing underwriters, if any, copies of any such document at least three
(3) Business Days prior to the filing thereof.

(b) Subject to Section 3(j), (i) prepare and file with the SEC such amendments
and post-effective amendments to each Registration Statement as may be necessary
to keep such Registration Statement continuously effective during the period
provided herein with respect to the disposition of all securities covered by
such Registration Statement; (ii) cause the related Prospectus to be
supplemented by any required prospectus supplement or free writing prospectus,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and (iii) use reasonable
best efforts to comply with the provisions of the Securities Act applicable to
the Trust with respect to the disposition of all securities covered by such
Registration Statement during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement as so amended or such Prospectus as so
supplemented.

(c) Subject to Section 3(j), as promptly as practicable after the date a
Registration Statement is declared effective and the Required Information is
delivered pursuant to Section 4 hereof:

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Registration Statement, a supplement to the related Prospectus, a
supplement or amendment to any document incorporated in the Prospectus by
reference and/or any other document required to be filed so that the Qualified
Holder delivering such Required Information is named as a selling securityholder
in the Registration Statement and the related Prospectus in such a manner as to
permit such Qualified Holder to deliver such Prospectus to purchasers of the
Registrable Securities in accordance with applicable law and, if the Trust shall
file a post-effective amendment to the Registration Statement, use reasonable
best efforts to cause such post-effective amendment to be declared effective
under the Securities Act as promptly as practicable; and

(ii) provide such Qualified Holder copies of any documents filed pursuant to
Section 3(c)(i) and notify such Qualified Holder as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 3(c)(i); provided, that if the Required Information is
delivered during a Deferral Period, the Trust shall so inform the Qualified
Holder delivering such Required Information. Notwithstanding anything contained
herein to the contrary, the Trust shall be under no obligation to name any
Qualified Holder that has failed to deliver the Required Information in the
manner set forth in Section 4 hereof as a selling securityholder in any
Registration Statement or related Prospectus.

 

6



--------------------------------------------------------------------------------

(d) As promptly as practicable, give notice to the Qualified Holders, the
Special Counsel and the managing underwriters, if any, (i) when any Prospectus,
Registration Statement or post-effective amendment to a Registration Statement
has been filed with the SEC and, with respect to a Registration Statement or any
post-effective amendment thereto, when the same has been declared effective,
(ii) of any request, following the effectiveness of any Registration Statement
under the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to any Registration Statement or related
Prospectus, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation or threatening of any proceedings for
that purpose, (iv) of the receipt by the Trust of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (v) of the occurrence of, but
not the nature of or details concerning, a Material Event and (vi) of the
determination by the Trust that a post-effective amendment to a Registration
Statement will be filed with the SEC, which notice may, at the discretion of the
Trust (or as required pursuant to Section 3(j)), state that it constitutes a
Deferral Notice, in which event the provisions of Section 3(j) shall apply.

(e) Use reasonable best efforts to obtain the withdrawal of any order suspending
the effectiveness of a Registration Statement or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale, in either case as promptly as practicable, and provide prompt notice to
each Qualified Holder of the withdrawal of any such order.

(f) If requested by the managing underwriters, if any, or the Qualified Holders
of the Registrable Securities being sold in connection with an underwritten
offering, promptly include in a prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such
Qualified Holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Trust has received such request; provided, that the Trust shall not be
required to take any actions under this Section 3(f) that are not, in the
opinion of counsel for the Trust, in compliance with applicable law.

(g) As promptly as practicable, furnish to each Qualified Holder, the Special
Counsel and each managing underwriter, if any, upon request, at least one
(1) conformed copy of the Registration Statement and any amendment thereto,
including exhibits and, if requested, all documents incorporated or deemed to be
incorporated therein by reference.

(h) Deliver to each Qualified Holder, the Special Counsel and each managing
underwriter, if any, in connection with any sale of Registrable Securities
pursuant to a Registration Statement as many copies of the Prospectus relating
to such Registrable Securities (including each preliminary Prospectus) and any
amendment or supplement thereto as such persons may reasonably request. In
addition, the Trust hereby consents (except during such periods that a Deferral
Notice is outstanding and has not been revoked and subject to Section 3(j)(ii)
hereof) to the use of such Prospectus or each such amendment or supplement

 

7



--------------------------------------------------------------------------------

thereto by each Qualified Holder and the underwriters, if any, in connection
with any offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto in the manner set forth
therein.

(i) Use reasonable best efforts to (i) prior to any public offering of the
Registrable Securities pursuant to a Registration Statement, register or qualify
or cooperate with the Qualified Holders, the Special Counsel and the
underwriters, if any, in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Qualified Holder or underwriter
reasonably requests in writing (which request may be included with the Required
Information) and (ii) keep each such registration or qualification (or exemption
therefrom) effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
connection with such Qualified Holder’s offer and sale of Registrable Securities
pursuant to such registration or qualification (or exemption therefrom) and do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities in the manner
set forth in the relevant Registration Statement and the related Prospectus;
provided, that neither the Trust nor the Trustee shall be required to
(i) qualify as a foreign entity or as a dealer in securities in any jurisdiction
where it would not otherwise be required to qualify but for this Agreement or
(ii) take any action that would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject.

(j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (each
of subclauses (x) and (y) hereof, a “Material Event”), or (C) the occurrence or
existence of any pending development of the Trust that, in the reasonable
discretion of the Trust, makes it appropriate to suspend the availability of any
Registration Statement and the related Prospectus:

(i) in the case of clause (B) above, subject to clause (ii) below, as promptly
as practicable prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Registration Statement, a supplement to the
related Prospectus, a supplement or amendment to any document incorporated in
the Prospectus by reference and/or any other document required to be filed so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Registration Statement, subject to clause
(ii) below, use reasonable best efforts to cause it to be declared effective as
promptly as practicable;

 

8



--------------------------------------------------------------------------------

(ii) give notice to the Qualified Holders and the Special Counsel, if any, that
the availability of any Registration Statement is suspended (a “Deferral
Notice”) and, upon receipt of any Deferral Notice, each Qualified Holder agrees
not to sell any Registrable Securities pursuant to the Registration Statement
until such Qualified Holder’s receipt of copies of the supplemented or amended
Prospectus provided for in clause (i) above, or until it is advised in writing
by the Trust that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus, in which case such Qualified Holder will use
the Prospectus as so supplemented or amended in connection with any offering and
sale of Registrable Securities covered thereby; and

(iii) use reasonable best efforts to ensure that the use of the Prospectus may
be resumed (x) in the case of clause (A) above, as promptly as is practicable,
(y) in the case of clause (B) above, as soon as, in the sole judgment of the
Trust, public disclosure of such Material Event would not be prejudicial to or
contrary to the interests of the Trust or, if necessary to avoid unreasonable
burden or expense, as soon as practicable thereafter, and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Trust, such
suspension is no longer appropriate.

The time period from the date the Trust sends the Deferral Notice to the date
the Registration Statement and relevant Prospectus are no longer unavailable to
make sales of the securities is known as the “Deferral Period.”

(k) If reasonably requested by a Qualified Holder or any underwriter
participating in any disposition of Registrable Securities, if any, in writing
in connection with a disposition by such Qualified Holder of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by representatives of such Qualified
Holders of such Registrable Securities (including any broker-dealers,
underwriters, attorneys and accountants retained by such Qualified Holders, and
any attorneys or other agents retained by a broker-dealer or underwriter engaged
by such Qualified Holders), all relevant financial and other records and
pertinent documents and properties of the Trust, and cause the appropriate
employees and agents of the Trust to make reasonably available for inspection
during normal business hours on reasonable notice all relevant information
reasonably requested by such representatives in each case as is customary for
similar “due diligence” examinations; provided, that (i) the Trust shall not be
obligated to make available for inspection any information that, based on the
reasonable advice of counsel to the Trust, could subject the Trust to the loss
of privilege with respect thereto and (ii) such persons shall first agree in
writing with the Trust that any information that is reasonably designated by the
Trust as confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (a) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (b) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Registration
Statement or the use of any Prospectus referred to in this

 

9



--------------------------------------------------------------------------------

Agreement) or (c) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person; and provided, further, that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Qualified Holders and the other parties entitled thereto by Special
Counsel, if any, or another representative selected by the Qualified Holders
holding a majority of Registrable Securities being registered pursuant to such
Registration Statement. Any person legally compelled or required by
administrative or court order or by a regulatory authority to disclose any such
confidential information made available for inspection shall provide the Trust
with prompt prior written notice of such requirement so that the Trust may seek
a protective order or other appropriate remedy.

(l) Use its best efforts to comply with all applicable rules and regulations of
the SEC and make generally available to the Trust’s unitholders earnings
statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Trust commencing after the
effective date of a Registration Statement, which statements shall be made
available no later than the next succeeding Business Day after such statements
are required to be filed with the SEC.

(m) Cooperate with each Qualified Holder and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends stating that the
Registrable Securities evidenced by the certificates are “restricted securities”
(as defined by Rule 144), and cause such Registrable Securities to be registered
in such names as such Qualified Holder or the managing underwriters, if any, may
request in writing at least two (2) Business Days prior to any sale of such
Registrable Securities.

(n) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.

(o) Cooperate with and assist each Qualified Holder, the Special Counsel and any
underwriters participating in any disposition of Registrable Securities in any
filings required to be made with the Financial Industry Regulatory Authority,
Inc. in connection with the filing or effectiveness of any Registration
Statement, any post-effective amendment thereto or any offer or sale of
Registrable Securities thereunder.

(p) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, enter into such customary agreements
(including, if requested, an underwriting agreement in reasonably customary
form) and take all such other action, if any, as Qualified Holders holding a
majority of the Registrable Securities being sold or any managing underwriters
reasonably shall request in order to facilitate any disposition of the
Registrable Securities pursuant to such Registration Statement, including using
reasonable best efforts to cause (i) its counsel to deliver an opinion or
opinions in reasonably customary form, (ii) its officers to execute and deliver
all customary documents and certificates on behalf of the Trust and (iii) its
independent public accountants and independent reserve engineers to provide a
comfort letters in reasonably customary form.

 

10



--------------------------------------------------------------------------------

(q) Use reasonable best efforts to support the marketing of the Registrable
Securities covered by the Registration Statement.

(r) Upon either (i) the filing of any Registration Statement or (ii) the
effectiveness of any Registration Statement, announce the same, in each case by
press release disseminated by means of a widely used wire service or similar
method.

(s) Use reasonable best efforts to cause all Registrable Securities covered by a
Demand Registration to be listed on each securities exchange on which similar
securities issued by the Trust are listed or traded.

SECTION 4. Qualified Holder’s Obligations.

(a) Each Qualified Holder agrees that if such Qualified Holder wishes to sell
Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Agreement. The Trust may
require each seller of Registrable Securities as to which any registration is
being effected to furnish to the Trust in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Trust may, from time to time, reasonably
request in writing (the “Required Information”) and the Trust may exclude from
such registration the Registrable Securities of any seller who fails to furnish
such information within a reasonable time after receiving such request. In
addition, following the date that a Registration Statement is declared
effective, each Qualified Holder wishing to sell Registrable Securities pursuant
to a Registration Statement and related Prospectus agrees to deliver, promptly
upon written request by the Trust, any additional information (which additional
information shall be deemed part of the Required Information) the Trust may
reasonably request to complete or amend the information required by any
Registration Statement.

(b) Each Qualified Holder agrees, by acquisition of the Registrable Securities,
that no Qualified Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto unless such Qualified Holder has furnished the Trust with
(i) the Required Information, (ii) any information required to be disclosed in
order to make the information previously furnished to the Trust by such
Qualified Holder not misleading and (iii) any other information regarding such
Qualified Holder and the distribution of such Registrable Securities as the
Trust may from time to time reasonably request. The sale of any Registrable
Securities by any Qualified Holder shall constitute a representation and
warranty by such Qualified Holder that the information relating to such
Qualified Holder and its plan of distribution is as set forth in the Prospectus
delivered by such Qualified Holder in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Qualified Holder or
its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such
Qualified Holder or its plan of distribution necessary in order to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.

SECTION 5. Registration Expenses. The relevant Qualified Holder(s) shall bear
all out-of-pocket fees and expenses incurred by the Trust in connection with the
performance of its

 

11



--------------------------------------------------------------------------------

obligations under Sections 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective. Such fees and expenses shall
include, without limitation, (i) all registration and filing fees (including
fees and expenses (x) with respect to filings required to be made with the
Financial Industry Regulatory Authority, Inc. and (y) of compliance with federal
and state securities or Blue Sky laws (including reasonable fees and
disbursements of the Special Counsel, if any, in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as Qualified Holders holding a majority of the Registrable
Securities being sold pursuant to a Registration Statement may designate)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Qualified Holders hereunder, (iv) fees
and disbursements of counsel for the Trust and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees of accountants and reserve
engineers for consents and comfort letters and (vi) fees and expenses incurred
in connection with the listing by the Trust of the Registrable Securities on any
securities exchange on which similar securities of the Trust are then listed.
However, the Trust shall pay the internal expenses of the Trust (including all
salaries and expenses of employees and agents performing legal or accounting
duties), the expense of any annual audit and annual reserve report and the other
fees and expenses of the accountants and independent reserve engineers for the
Trust not covered by clause (v) of the preceding sentence, other than any
expense that would not have otherwise been incurred but for the fact of the
filing of the Registration Statement or the timing thereof, the fees and
expenses of any person, including special experts, retained by the Trust and the
fees and expenses of any transfer agent for the Registrable Securities.
Notwithstanding the provisions of this Section 5, each seller of Registrable
Securities shall pay its own selling expenses, including any underwriting
discount and commissions, all registration expenses to the extent required by
applicable law and, except as otherwise provided herein, fees and expenses of
counsel.

SECTION 6. Indemnification and Contribution.

(a) Indemnification by the Trust. The Trust shall indemnify and hold harmless
SandRidge, each Qualified Holder and each person, if any, who controls SandRidge
or any Qualified Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including any reasonable legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) (“Expenses”) to which SandRidge, any Qualified Holder or
any controlling person of SandRidge or any Qualified Holder may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to the Trust
furnished by or on behalf of the Trust specifically for inclusion in the
documents referred to in the foregoing indemnity. Subject to Section 6(e) of
this Agreement, the Trust shall reimburse SandRidge, the Qualified Holders and
any controlling persons thereof for

 

12



--------------------------------------------------------------------------------

any legal or other expenses reasonably incurred by SandRidge, the Qualified
Holders or any controlling persons thereof in connection with the investigation
or defense of any Expenses with respect to which SandRidge and the Qualified
Holders or any controlling persons thereof are entitled to indemnity by the
Trust under this Agreement. In connection with any underwritten offering
pursuant to Section 8, the Trust will also agree to indemnify the underwriters,
if any, their officers and directors and each person who controls such
underwriters (within the meaning of the Securities Act and the Exchange Act) on
terms and conditions similar to those set forth herein with respect to the
indemnification of SandRidge and the Qualified Holders, if requested in
connection with any Registration Statement, such indemnification to be set forth
in any underwriting agreement to be entered into by the Trust with such
underwriters.

(b) Indemnification by SandRidge. SandRidge shall indemnify and hold harmless
each Qualified Holder (other than SandRidge and SandRidge E&P), the Trust and
the Trustee and any agents thereof, individually and as trustee, as the case may
be, and each person, if any, who controls such Qualified Holder, the Trust or
the Trustee within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any Expenses (excluding,
however, any taxes, fees and other charges payable by the Trust on, based on or
measured by any fees, commissions or compensation received by the Trust for its
services under this Agreement) to which such Qualified Holder, the Trust, the
Trustee or any agent thereof or any controlling person of such Qualified Holder,
the Trust or the Trustee may become subject, under or with respect to the
Securities Act, the Exchange Act, any other federal or state securities law or
otherwise, insofar as such Expenses are caused by (i) an untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or an omission or alleged omission to state a material fact required
to be stated in or necessary to make the statements therein not misleading at
the date and time as of which such Registration Statement was declared effective
by the SEC, (ii) an untrue statement or alleged untrue statement of a material
fact contained in any preliminary Prospectus or any Prospectus or an omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date of such preliminary Prospectus or Prospectus
and as of the closing of the sale of Trust Units sold thereunder or (iii) any
untrue statement or alleged untrue statement of a material fact contained in any
other filing, report or other action taken with respect to the Securities Act,
the Exchange Act or any other federal or state securities law, the listing of
the Trust Units on the New York Stock Exchange or another national securities
exchange or any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, that SandRidge shall not be liable to and shall not indemnify the
Qualified Holders (other than SandRidge and SandRidge E&P), the Trust, the
Trustee or any agents or controlling persons thereof, individually or as
trustee, as the case may be, in any such case under the preceding clauses
(i) and (ii) of this Section 6(b) to the extent that any such Expense arises out
of, is based upon or is connected with information relating to (a) the Trust in
its individual capacity or (b) such Qualified Holder, in either case prepared or
furnished by the Trust or such Qualified Holder, as the case may be, expressly
for use in any Registration Statement, any preliminary Prospectus or any
Prospectus; and provided, further, that SandRidge shall not be liable to the
Qualified Holders (other than SandRidge and SandRidge E&P), the Trust or any
agents or controlling persons thereof, individually or as trustee, as the case
may be, in any such case under the preceding clause (iii) of this Section 6(b)
to the extent that any such Expense arises out of, is based upon or is connected
with information relating to (a) the Trust in its

 

13



--------------------------------------------------------------------------------

individual capacity prepared or furnished by the Trust and the Trust is found
liable or (b) such Qualified Holder prepared or furnished by such Qualified
Holder and such Qualified Holder is found liable. Subject to Section 6(e) of
this Agreement, SandRidge shall reimburse the Qualified Holders (other than
SandRidge and SandRidge E&P), the Trust and the Trustee and any agents or
controlling persons thereof for any legal or other expenses reasonably incurred
by the Qualified Holders (other than SandRidge and SandRidge E&P), the Trust and
the Trustee or any agent or controlling persons thereof in connection with the
investigation or defense of any Expenses with respect to which the Qualified
Holders (other than SandRidge and SandRidge E&P), the Trust and the Trustee or
any agent or controlling persons thereof is entitled to indemnity by SandRidge
under this Agreement.

(c) Indemnification by Certain of the Qualified Holders. Each Qualified Holder
(other than SandRidge), severally and not jointly, shall indemnify and hold
harmless SandRidge, the Trust, the Trustee and any agents thereof, individually
and as trustee, and any other Qualified Holder and each person, if any, who
controls SandRidge, the Trust, the Trustee and any agents thereof, individually
and as trustee, or any other Qualified Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all Expenses to which SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, any other Qualified Holder or any
controlling person of SandRidge, the Trust, the Trustee and any agents thereof,
individually and as trustee, or any other Qualified Holder may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to such Qualified
Holder (other than SandRidge) furnished by or on behalf of such Qualified Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. Subject to Section 6(e) of this Agreement, such Qualified Holder
shall reimburse SandRidge, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Qualified Holders and any agents or
controlling persons thereof for any legal or other expenses reasonably incurred
by SandRidge, the Trust, the Trustee and any agents thereof, individually and as
trustee, the other Qualified Holders or any agent or controlling persons thereof
in connection with the investigation or defense of any Expenses with respect to
which SandRidge, the Trust, the Trustee and any agents thereof, individually and
as trustee, and the other Qualified Holders or any agent or controlling persons
thereof is entitled to indemnity by such Qualified Holder under this Agreement.

(d) Conduct of Indemnification Proceedings. In case any proceeding (including
any governmental investigation) shall be instituted involving any person in
respect of which indemnity may be sought pursuant to Section 6(a), 6(b) or 6(c)
hereof, such person (the “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party, upon request of the Indemnified Party, shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such

 

14



--------------------------------------------------------------------------------

proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
other than solely by virtue of the rights and obligations of the Indemnifying
Party and the Indemnified Party under this Section 6. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by, in the case of parties
indemnified pursuant to Section 6(a), the Qualified Holders holding a majority
of the Registrable Securities covered by the Registration Statement held by
Qualified Holders that are indemnified parties pursuant to Section 6(a) and, in
the case of parties indemnified pursuant to Section 6(b) or Section 6(c), the
Trust. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final, non-appealable judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any Expenses by reason of such settlement or judgment. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.

(e) Contribution. To the extent that the indemnification provided for in
Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of
SandRidge and the other Qualified Holders on the one hand and the Trust on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact required to be stated or necessary in order to
make the statements (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made) not misleading, relates
to information supplied by SandRidge, the other Qualified Holders or by the
Trust, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Qualified
Holders’ respective obligations to contribute pursuant to this Section 6 are
several in proportion to the respective number of Registrable Securities they
have sold pursuant to a Registration Statement, and not joint.

 

15



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Expenses referred to
in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an Indemnified
Party at law or in equity, hereunder or otherwise.

(g) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Qualified
Holder, any person controlling SandRidge or any other Qualified Holder or any
Affiliate of SandRidge or any other Qualified Holder or by or on behalf of the
Trust, its employees or agents or any person controlling the Trust and (iii) the
sale of any Registrable Securities by any Qualified Holder.

SECTION 7. Information Requirements. The Trust covenants that, if at any time
before the end of the Effective Period the Trust is not subject to the reporting
requirements of the Exchange Act, it will cooperate with any Qualified Holder
and take such further reasonable action as any Qualified Holder may reasonably
request in writing (including making such reasonable representations as any such
Qualified Holder may reasonably request), to enable such Qualified Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 or Rule 144A under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Qualified Holder, the Trust shall
deliver to such Qualified Holder a written statement as to whether the Trust has
complied with such filing requirements. Notwithstanding the foregoing, nothing
in this Section 7 shall be deemed to require the Trust to register any of the
Trust’s securities under any section of the Exchange Act.

SECTION 8. Underwritten Registrations. Qualified Holders of Registrable
Securities covered by any Registration Statement may sell such Registrable
Securities to an underwriter in an underwritten offering for reoffering to the
public. If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the underwriters that will
administer the offering will be selected by the Qualified Holders holding a
majority of such Registrable Securities included in such offering, subject to
the consent of the Trust (which shall not be unreasonably withheld or delayed),
and such Qualified Holders shall be responsible for all underwriting commissions
and discounts and any transfer taxes in connection therewith. No person may
participate in any underwritten registration hereunder unless such person
(i) agrees to sell such person’s Registrable Securities on the basis reasonably
provided in any underwriting

 

16



--------------------------------------------------------------------------------

arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

SECTION 9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Trust, SandRidge and Qualified Holders
holding a majority of Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Qualified Holders whose securities are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Qualified Holders may be given by
Qualified Holders of at least a majority of the Registrable Securities being
sold by such Qualified Holders pursuant to such Registration Statement;
provided, that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence. Notwithstanding the foregoing, this Agreement may be amended
by written agreement signed by the Trust, without the consent of the Qualified
Holders of Registrable Securities, to cure any ambiguity or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, or to make such other provisions in
regard to matters or questions arising under this Agreement that shall not
adversely affect the interests of the Qualified Holders of Registrable
Securities. Each Qualified Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 9(a), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Qualified Holder.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

(i) if to a Qualified Holder other than SandRidge or SandRidge E&P, at the most
current address of such Qualified Holder on file with the Trust;

if to the Trust or the Trustee, to:

SandRidge Mississippian Trust I

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Mike J. Ulrich

Facsimile No.: (512) 479-2253

 

17



--------------------------------------------------------------------------------

with a copy to:

Bracewell & Giuliani LLP

111 Congress Avenue

Suite 2300

Austin, Texas 78701

Attention: Thomas W. Adkins

Fax: (512) 479-3940

if to SandRidge or SandRidge E&P, to:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

with a copy to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

or to such other address as such person may have furnished to the other persons
identified in this Section 9(b) in writing in accordance herewith.

(c) Approval of Qualified Holders. Whenever the consent or approval of Qualified
Holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by Affiliates (as such term is defined in
Rule 405 under the Securities Act) of the Trust (other than SandRidge, SandRidge
E&P or other Qualified Holders if such Qualified Holders are deemed to be
Affiliates of the Trust solely by reason of their holding of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Qualified Holders of such required percentage.

(d) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns (including Transferees); provided, that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms hereof. The Registrable Securities acquired
by Transferees shall be held subject to all of the terms of this Agreement, and
by taking and holding such Registrable Securities, each such Transferee shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.

 

18



--------------------------------------------------------------------------------

(e) No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns (including
Transferees) and nothing herein, express or implied, is intended to or shall
confer upon any other person any legal or equitable right, benefit or remedy of
any nature whatsoever, under or by reason of this Agreement.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Construction. Unless the context requires otherwise: (i) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (ii) references to Articles and Sections refer to
Articles and Sections of this Agreement; (iii) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation;” and (iv) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the registration rights granted by the Trust with respect to the Registrable
Securities. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein, with respect to the
registration rights granted by the Trust with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights.

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effective Period, except for any liabilities
or obligations under Section 4, 5 or 6 hereof, each of which shall remain in
effect in accordance with its terms.

 

19



--------------------------------------------------------------------------------

(l) Specific Enforcement; Venue. The parties hereto acknowledge and agree that
each would be irreparably damaged if any of the provisions of this Agreement are
not performed by the other in accordance with their specific terms or are
otherwise breached. It is accordingly agreed that each party shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement by
the other and to enforce this Agreement and the terms and provisions hereof
specifically against the other, in addition to any other remedy to which such
aggrieved party may be entitled at law or in equity. Any action or proceeding
seeking to enforce any provision of, or based on any rights arising out of, this
Agreement may be brought against any of the parties in the federal and Oklahoma
state courts sitting in Oklahoma City, Oklahoma and each of the parties consents
to the jurisdiction of such courts (and of the appropriate appellate courts) in
any such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.

(m) Limitation of Liability. It is expressly understood and agreed by the
Parties hereto that (a) this Agreement is executed and delivered by the Trustee
not individually or personally, but solely as Trustee in the exercise of the
powers and authority conferred and vested in it and (b) under no circumstances
shall the Trustee be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Agreement.

[Signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SandRidge Mississippian Trust I By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:  

/s/ Michael J. Ulrich

  Name:   Michael J. Ulrich   Title:   Vice-President

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SandRidge Energy, Inc. By:  

/s/ James D. Bennett

  Name:   James D. Bennett   Title:   Executive Vice President and Chief
Financial Officer

[Signature page to Registration Rights Agreement]